DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered first claim “8” has been renumbered --7--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigemitsu et al (US 2012/0327524 A1).
In regard to claim 12, Shigemitsu et al discloses a method for forming film wafers for use in the formation of circular optical articles (page 5, section [0114] – page 6, section [0135], Figure 1 & page 6, sections [0132-0135], Figure 3) comprising: forming a single wafer template having a hexagonal shape wherein corners of said hexagonal shape are formed to reduce weed of a film sheet (page 6, section [0133-0135], Figure 3, “130”); duplicating the wafer template (page 6, section [0133-0135], Figure 3, “130A, 130B”); arranging rows and columns of the duplicated wafer templates on said film sheet such that each side of a first wafer template is adjacent and parallel to a side of a different wafer template; and following said arrangement of rows and columns of the duplicated wafer templates to cut a plurality of individual film wafers from said sheet of film (page 6, sections [0133-0135], Figure 3(a),(b), “132, 132A, 132B”).  
Regarding claim 13, Shigemitsu et al discloses wherein the step of forming a single wafer template having said hexagonal shape wherein corners of said hexagonal shape are formed to reduce weed of said film sheet wherein said radius is formed based on an identified diameter of said circular optical articles (page 6, section [0134], Figure 3, “132”).  
Regarding claim 14, Shigemitsu et al discloses wherein the step of arranging the rows and columns of the duplicated wafer templates comprises arranging the rows and columns of the duplicated wafer templates such that each side of the first wafer template is shared with the side of the different wafer template (Figure 1(c), “130, 130A” & Figure 3(b), “132, 132A, 132B”).  
Regarding claim 15, Shigemitsu et al discloses wherein the step of arranging the rows and columns of the duplicated wafer templates comprises arranging the rows and columns of the duplicated wafer template such that each side of the first wafer template is spaced apart from the side of the different wafer template (Figure 3(b), “132, 132A, 132B,” re: space between wafers).  
Regarding claim 17, Shigemitsu et al discloses wherein the step of following said arrangement of rows and columns of the duplicated wafer templates to cut individual film wafers from said sheet of film comprises cutting individual film wafers from a sheet of film laminate (Figure 3, “136”).

Allowable Subject Matter
Claims 1-6 and 8-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 1-6: a method of reducing weed in a film sheet used in the formation of a circular optical article as claimed, specifically comprising: identifying a diameter of said circular optical article; forming said film sheet into a plurality of hexagonal-shaped wafers; forming a radius at corners of said hexagonal-shaped wafers, said radius being based on the identified diameter of said circular optical article.
The prior art fails to teach a combination of all the claimed features as presented in claims 8-11: a method of forming an optical film wafer for use in the formation of a circular optical article as claimed, specifically comprising: identifying a diameter of said circular optical article; cutting from said sheet at least one hexagonal-shaped wafer; trimming corners of said at least one hexagonal-shaped wafer at a diagonal; a maximum diameter of said at least one hexagonal-shaped wafer after said trimming being approximately equal to said identified diameter of said circular optical article.
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach a combination of all the claimed features as presented in claim 16: a method as claimed, specifically wherein the step of arranging the rows and columns of the duplicated wafer templates comprises arranging the rows and columns of the duplicated wafer templates such that a spacing between rows of the duplicated wafer templates is less than a spacing between columns of the duplicated wafer templates.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 26, 2022